Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 28, 2021

                                     No. 04-21-00279-CV

                                      Maryvel SUDAY,
                                         Appellant

                                               v.

                                         Ana SMITH,
                                          Appellees

                   From the County Court at Law, Val Verde County, Texas
                                 Trial Court No. 3644CCL
                      The Honorable Stephen B. Ables, Judge Presiding


                                        ORDER

       Appellant has filed a motion for a twenty-day extension of time to file a brief. We grant
the motion and order appellant’s brief filed by November 17, 2021.


                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court